UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1805


YODI SHEMBO ALYDOR LENGA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 12, 2013              Decided:   December 4, 2013


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Yodi Shembo Alydor Lenga, Petitioner Pro Se. Ada Elsie Bosque,
Nicole N. Murley, Matthew Allan Spurlock, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yodi Shembo Alydor Lenga, a native and citizen of the

Democratic Republic of the Congo, petitions for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

his   appeal    from   the   immigration   judge’s   order   finding       him

removable and denying his applications for relief.            Because the

petition for review was not filed within thirty days of the

Board’s   order,   the   petition   must    be   dismissed   for    lack    of

jurisdiction.

           The Board entered the order on May 23, 2013.             Pursuant

to 8 U.S.C. § 1252(b)(1) (2012), Lenga had thirty days, or until

June 24, 2013, to timely file a petition for review. *             This time

period is “jurisdictional in nature and must be construed with

strict fidelity to [its] terms.”           Stone v. INS, 514 U.S. 386,

405 (1995).      It is “not subject to equitable tolling.”                 Id.

Because Lenga did not file his petition until June 25, 2013, it

is untimely filed.       Under Rule 25(a)(2) of the Federal Rules of

Appellate Procedure, filings are not timely if not filed with

the clerk of the court within the time fixed for such a filing.

           Accordingly, we dismiss the petition for review for

lack of jurisdiction.        We dispense with oral argument because

      *
       The thirtieth day was Saturday, June 22, 2013. Therefore,
the petition was due no later than Monday, June 24, 2013.    See
Fed. R. App. P. 26(a)(1)(C).



                                     2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.


                                                     PETITION DISMISSED




                                    3